Citation Nr: 0301237	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  67-19 818	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Columbia, South Carolina


THE ISSUE

Entitlement to a higher rating for residuals of left tibia 
and fibula fractures, currently assigned a 10 percent from 
September 2, 1964 through March 1, 1997, and 30 percent 
since March 2, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from March 1955 to July 
1959.

The issue of entitlement to a rating higher than 10 
percent for residuals of left tibia and fibula fractures 
was denied by the Board of Veterans' Appeals (Board) in a 
decision dated April 2, 1968.  Subsequently, in a December 
1998 rating decision, the RO granted an increased rating 
to 30 percent for residuals of left tibia and fibula 
fractures, effective March 2, 1997.  The veteran appealed 
that decision, and in January 2000, the Board remanded 
that issue to the RO.  

In the meantime, the veteran's representative filed a 
motion for reconsideration of that portion of the April 2, 
1968 Board decision which had denied a higher rating for 
left leg fracture residuals.  In March 2000, Board, under 
the authority of 38 U.S.C.A. § 7103, ordered 
reconsideration of that part of the April 2, 1968 Board 
decision that denied a rating higher than 10 percent for 
residuals of left tibia and fibula fractures.  In February 
2001, an expanded Board reconsideration panel remanded 
this issue to the RO for additional development.

The present Board reconsideration decision addresses the 
issue of entitlement to a higher rating for residuals of 
left tibia and fibula fractures, currently assigned a 10 
percent from September 2, 1964 through March 1, 1997, and 
30 percent since March 2, 1997.  [An issue of entitlement 
to a higher rating for residuals of fractures of the right 
tibia and fibula, which is not part of the reconsideration 
decision, will be the subject of a separate Board 
decision.]


FINDINGS OF FACT

1.  From September 2, 1964 through September 25, 1996, 
left tibia and fibula fracture residuals produced 
impairment equivalent to malunion of the tibia and fibula 
with moderate knee and ankle disability.

2.  Beginning September 26, 1996, left tibia and fibula 
fracture residuals have produced impairment equivalent to 
malunion of the tibia and fibula with overall marked knee 
and ankle disability.


CONCLUSIONS OF LAW

1.  From September 2, 1964 through September 25, 1996, 
left tibia and fibula fracture residuals were 20 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 
38 C.F.R. § 4.71a, Code 5262 (2002).

2.  From September 26, 1996 to the present, left tibia and 
fibula fracture residuals have been 30 percent disabling.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active service from March 1955 to July 
1959.

Service medical records show that in December 1957 the 
veteran was struck by an automobile, resulting in injuries 
including a compound comminuted fracture of the left tibia 
and fibula.  He also had fractures of the right tibia and 
fibula.  Records show this left leg fracture was worse 
than the right one.  Subsequent to the injury, the veteran 
underwent treatment such as having wires inserted in the 
heels, traction, and casting.  A May 1959 medical board 
examination emphasized the worse condition of the left 
leg, and diagnoses included residuals of malunion fracture 
of the distal third of the left tibia and fibula, with 
shortening and obvious limp, and deformity and weakness of 
the extremity.  The veteran was medically discharged from 
service, with severance pay, based on residuals of left 
tibia and fibula fractures, and the service department 
considered the condition to be 20 percent disabling.

After service, the veteran's initial claim for service 
connection for residuals of left leg fractures was denied 
in October 1959 on the basis that the injuries were not 
incurred in the line of duty.

The veteran's request to reopen his claim was received by 
the RO on September 2, 1964.  In a decision dated in July 
1966, the Board determined that injuries sustained in the 
motor vehicle accident in service were incurred in the 
line of duty.  

On a VA social service report dated in October 1966, the 
veteran was noted to walk with a slight limp.  

In October 1966, a VA examination was conducted.  The 
veteran said that currently his left leg hurt if bumped.  
On examination, there were two well-healed 5/8-inch scars 
on the anterior surface of the lower third of the left 
leg.  The left lower extremity showed moderate bowing with 
convexity to the left.  Both fractures were well-healed 
clinically.  The left knee and ankle had normal motion.  
There was 3/4-inch shortening of the left lower extremity.  
X-rays showed old healed fractures of the distal tibia and 
fibula bilaterally; there was sclerosis and deformity but 
no evidence of significant complications.  

In an RO rating decision dated in December 1966, the 
veteran was granted service connection and a 
noncompensable rating for residuals of left tibia and 
fibula fractures.  (Service connection was also granted 
for other conditions including residuals of a right leg 
fracture).

In a statement received in January 1967, the veteran 
stated that his ankles were weak and insecure.  During 
hospitalization from February to March 1967 for a service-
connected seizure disorder, the veteran was evaluated 
because of complaints of weakness of the legs and some 
difficulty with coordination, but it was not felt to be 
significant.  He was provided a 3/4-inch build-up for his 
left shoe due to left leg length shortening.  

By RO rating decision dated in April 1967, a 10 percent 
rating for the left leg disability was granted, effective 
September 2, 1964 (i.e., the effective date of service 
connection).  

In an April 1968 decision, the Board denied an evaluation 
in excess of 10 percent for residuals of left tibia and 
fibula fractures; that determination is the subject of the 
instant Board reconsideration decision. 

During a VA hospitalization in May 1970 for a seizure 
disorder, the veteran complained of swelling of the left 
leg.  On examination, he had some bowing of the left lower 
leg due to an old fracture and shortening of the left leg 
as compared with the right.

In March 1981, the veteran underwent excision of an 
ectopic bone from the left anterior lower leg, which had 
been bothering him.  

VA outpatient treatment records show that in April 1996, 
when the veteran was referred for lifts to the left shoe, 
his standing pelvic X-rays showed a 11/4-inch shortening.  
Subsequent outpatient records dated to August 1996 show a 
1/2-inch shoe insert was provided and thereafter modified.

The report of a VA examination on September 26, 1996 notes 
that the veteran had a a history of marked leg length 
discrepancy, deformed left lower extremity, and walked 
with an antalgic gait.  On examination, there was no 
effusion of the left knee.  Range of left knee motion was 
from 0 to 125 degrees, and there was no instability.  He 
had no evidence of anterior cruciate ligament deficiency.  
He had mild medial joint line tenderness.  He had a 
deformity of the left tibia with lateral bowing, as well 
as a 15 degree recurvatum deformity.  His left ankle was 
mildly swollen.  Left ankle motion was from 5 degrees of 
dorsiflexion to 30 degrees of plantar flexion.  There was 
no instability of the ankle.  There was evidence of a scar 
over the anteromedial aspect of the middle tibia.  X-rays 
of the left lower extremity showed mild degenerative 
changes of the knee; there were old healed fractures at 
the distal shaft of the tibia and fibula; and the ankle 
showed a small bony density in the soft tissue adjacent to 
the medial malleolus at the distal tibia, and the ankle 
was otherwise negative.  

At a VA examination in December 1998, the veteran said he 
required the use of a cane, and had pain.  He said that 
for a long time he built his own shoes up, but more 
recently he had obtained a lift on the left side.  On 
examination, his left knee had range of motion from about 
10 to 115 degrees.  He had medial joint line pain.  He had 
significant varus deformity of the left tibia.  He had 
about a 10 degree internally rotated left foot.  The left 
leg was 11/2-inch shorter than the right.  Otherwise, he had 
good strength of his extremities only limited by pain at 
the extremes of motion.  The examiner noted the veteran 
had significant deformity of his left tibia secondary to 
fracture, with shortening and malunion.  It was noted that 
internal rotation of the tibia over many years had been 
linked to significant knee deformity as well as ankle 
deformity.  The examiner commented that it had been 
previously established that he had decreased range of 
motion of his left ankle because of the abnormal mechanics 
secondary to his leg length discrepancy.  

A December 1998 RO decision granted a higher rating of 30 
percent for residuals of left tibia and fibula fractures, 
effective March 2, 1997 (that date apparently was chosen 
from the date a substantive appeal form was received).

As noted previously, besides the service-connected left 
tibia and fibula fracture residuals, the veteran has other 
service-connected disabilities including right tibia and 
fibula fracture residuals.  The December 1998 RO decision 
also granted secondary service connection for left hip and 
low back disorders.

II.  Analysis

Given the procedural history of this case, the issue 
involved in the present Board reconsideration decision is 
entitlement to a higher rating for residuals of left tibia 
and fibula fractures, currently assigned a 10 percent from 
September 2, 1964 through March 1, 1997, and 30 percent 
since March 2, 1997. 

The file shows that by correspondence, rating decisions, 
the statement of the case, a Board remand, and a 
supplemental statement of the case, the veteran has been 
informed of the evidence necessary to substantiate his 
claim.  Multiple VA examinations have been provided.  
Identified relevant medical records have been obtained.  
In statements submitted by the veteran, most recently in 
May 2002, he has indicated there is no additional 
pertinent evidence to obtain.  The Board is satisfied that 
the notice and duty to assist provisions of the law have 
been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet.App. 183 (2002).

Because this appeal ensues from the initial rating 
assigned on the granting of service connection, different 
percentage ratings may be assigned for different periods 
of time, since the September 2, 1964 effective date of 
service connection, based on the facts found (so-called 
"staged ratings").  Fenderson v. West, 12 Vet.App. 119 
(1999).  In this case, the RO found that the left leg 
fracture residuals were 10 percent disabling from 
September 2, 1964 to March 1, 1997, and 30 percent rating 
disabling beginning March 2, 1997.  

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155; 38 
C.F.R.  Part 4.  

The veteran's residuals of left tibia and fibula fractures 
have been evaluated under Diagnostic Code 5262, which 
pertains to impairment of the tibia and fibula.  Under 
this diagnostic code, malunion of the tibia and fibula 
with slight knee or ankle disability warrants a 10 percent 
rating; malunion with moderate knee or ankle disability 
warrants a 20 percent rating; and malunion with marked 
knee or ankle disability warrants a 30 percent rating.  
Nonunion, with loose motion, requiring a brace, merits a 
40 percent rating.  38 C.F.R. § 4.71a, Code 5262. 

The file shows that residuals of left tibia and fibula 
fractures were considered 20 percent disabling by the 
service department at the time of the veteran's discharge 
from service in July 1959, even if service connection did 
not become effective until September 2, 1964.  Although 
the VA examination in October 1966 did not show limitation 
of left knee or ankle motion, there was obvious moderate 
deformity of the leg.  With consideration of the benefit-
of-the-doubt rule, 38 U.S.C.A. § 5107(b), and functional 
impairment on use of the left leg, it may reasonably be 
concluded that as of the September 2, 1964 effective date 
for service connection, there was impairment equivalent to 
malunion of the left tibia and fibula with overall 
moderate knee and ankle impairment.  This satifies the 
requirements of Code 5262 for a 20 percent rating for left 
tibia and fibula fracture residuals as of the September 2, 
1964 effective date of service connection, and thus the 
Board grants a higher 20 percent rating for the condition 
as of that date.

A rating higher than 20 percent for left tibia and fibula 
fracture residuals as of September 2, 1964 is not 
warranted.  Given the findings of normal motion of the 
left knee and ankle at the October 1966 VA examination, 
there is no reasonable basis to find that there was 
malunion of the left tibia and fibula with overall marked 
knee and ankle impairment, as required for a higher rating 
of 30 percent under Code 5262.  Moreover, if the condition 
were alternatively rated under diagnostic codes for knee 
impairment, ankle impairment, and leg shortening, the 
combined rating would not exceed 20 percent, even when the 
effect of pain on use are considered.  See 38 C.F.R. 
§§ 4.40, 4.45 (effect of pain on functioning to be 
considered) § 4.71a, Code 5257 (recurrent subluxation and 
lateral instability of the knee), Code 5260 (limitation of 
knee flexion), Code 5261 (limitation of knee extension), 
Code 5271 (limitation of ankle motion), Code 5275 
(shortening of bones of the lower extremity); DeLuca v. 
Brown, 8 Vet.App. 202 (1995) (effect of pain on limitation 
of motion); VAOPGCPREC 9-98 and 23-97 (dual ratings 
permitted for arthritis with limitation of motion of a 
knee and for instability of a knee).

The Board must next decide when the left leg condition 
became more than 20 percent disabling.  Fenderson, supra 
("staged ratings").  As noted, the RO has assigned a 
current 30 percent rating for left tibia and fibula 
fracture residuals, effective from March 2, 1997, although 
the Board does not agree with the date selected by the RO.

From a review of the historical evidence, the first 
evidence showing the left leg condition became 30 percent 
disabling is a September 26, 1996 VA examination, and on a 
facts found basis, the Board selects that date as the 
effective date for the higher 30 percent "staged rating" 
for the condition.  Id.  

The September 1996 VA examination and a December 1998 VA 
examination collectively show significant deformity of the 
left tibia and fibula, with shortening of the left leg by 
about 1 1/2 inches.  There is X-ray evidence of arthritis of 
the left knee, with range of motion of the knee from 0 to 
125 degrees on one examination, and 10 to 115 degrees on 
the next examination.  The left ankle has range of motion 
of 5 to 30 degrees.  The recent evidence reasonably 
supports a finding that, beginning September 26, 1996 and 
continuing thereafter, left tibia and fibula fracture 
residuals have produced impairment equivalent to malunion 
of the tibia and fibula with overall marked knee and ankle 
disability.  Thus, effective since September 26, 1996, a 
30 percent rating for the left leg condition is warranted 
under Code 5262.  

The Board finds that a rating higher than 30 percent is 
not warranted for the left leg condition on and after 
September 26, 1996.  The condition does not involve 
nonunion of the tibia or fibula, let alone with loose 
motion requiring a brace, and thus a higher rating of 40 
percent is not warranted under Code 5262.  If the left leg 
disorder were rated by a different method, there would be 
no compensable rating for knee instability under Code 
5257, since none is shown on the recent examinations.  The 
presence of left knee arthritis with the reported degrees 
of limitation of motion would be rated 10 percent, even 
when the effect of pain on use is considered.  Codes 5003, 
5010, 5260, 5261; DeLuca, supra.  Considering the degree 
of left ankle motion, and the effect of pain on use, a 10 
percent rating could be assigned for moderate limitation 
of motion.  Code 5271, DeLuca, supra.  Under Code 5275, 
left leg shortening of 1 1/2 inches would be rated 10 
percent, although this rating may not be combined with 
other ratings for facture or faulty union in the same 
extremity.  The Board notes that the foregoing alternative 
rating approach would not result in a combined rating 
(38 C.F.R. § 4.25) for left leg impairments in excess of 
the 30 percent rating which the Board assigns under Code 
5262.

In sum, the Board grants a higher 20 percent rating for 
left leg fracture residuals effective from September 2, 
1964, and a 30 percent rating for this condition effective 
from September 26, 1996.  The benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), has been considered in making this 
decision.


ORDER

Left tibia and fibula fracture residuals are to be rated 
20 percent effective from September 2, 1964, and 30 
percent effective from September 26, 1996.  To this 
extent, the benefit sought on appeal is granted.

			
D. C. SPICKLER                                   MARK F. 
HALSEY
	Member, Board of Veterans' Appeals	Member, Board of 
Veterans' Appeals


		
L. W. TOBIN
	Member, Board of Veterans' Appeals


			
ANDREW J. MULLEN                                  C. W. 
SYMANSKI
	Member, Board of Veterans' Appeals	Member, Board of 
Veterans' Appeals


		
M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

